Citation Nr: 1509184	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  13-23 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs 
Bay Pines VA Healthcare System


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses associated with private treatment on April 29, 2013 at Sarasota Memorial Hospital.

(The issues of entitlement to increased ratings for coronary artery disease, diabetes mellitus type II, and peripheral neuropathy of the right and left lower extremities, as well as a claim of entitlement to a total disability rating based upon individual unemployability, are addressed in a separate Board decision under a different docket number).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 decision by the VA Health Care System (VAHCS) in Bay Pines, Florida (hereinafter Agency of Original Jurisdiction (AOJ)).  

In January 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims folder.

In addition to a paper claims folder, the record on appeal includes documents stored electronically in the Veterans Benefits Management System (VBMS) and Virtual VA.  In pertinent part, the January 2015 Travel Board hearing transcript is located in Virtual VA.  Additionally, both Virtual VA and VBMS contain VA decisional documents, medical records and various other documents which are relevant to provide background facts in this case.  Thus, any further review of this claim should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran received unauthorized medical care for an acute exacerbation of chronic obstructive pulmonary disease (COPD) at Sarasota Memorial Hospital on April 29, 2013.
 
2.  At the time of his unauthorized medical care, the Veteran was service connected for coronary artery disease, diabetes mellitus, type II, and peripheral neuropathy of the bilateral lower extremities associated with diabetes mellitus, type II.
 
3.  The Veteran acted as a reasonably prudent person on April 29, 2013 by seeking emergency room treatment at the nearest available facility due to his exacerbation of COPD, pursuant to the instructions of his private physician, for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.


CONCLUSION OF LAW

The requirements for eligibility for payment or reimbursement of unauthorized medical expenses associated with private treatment on April 29, 2013 at Sarasota Memorial Hospital have been met.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. §§ 17.1002, 17.1004 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

At the outset, the Board notes that, as this claim is granted in full, any potential error or omission in VA's duties to notify or assist the Veteran would not be prejudicial to the Veteran and need not be discussed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

II.  Analysis

The Veteran seeks payment or reimbursement for unauthorized medical expenses associated with private treatment on April 29, 2013 at Sarasota Memorial Hospital.  Briefly summarized, the Veteran sought treatment at Sarasota Memorial Hospital on April 29, 2013 due to symptoms of dyspnea and cough.  At that time, he reported a worsening of shortness of breath over the past two weeks and reported concern that he may have pneumonia.  On admission, his clinic findings were significant for a pulse oxygen of 95 percent.  He was provided nebulizer treatment.  A chest x-ray was unremarkable.  He was discharged later that day.

Notably, the Veteran has a history of COPD exacerbations which included an admission at Sarasota Memorial Hospital from October 12, 2012 to October 15, 2012 which required treatment with intravenous steroids, nebulizers and antibiotics.

At his hearing in January 2015, the Veteran testified that, on April 29, 2013, he was provided an unscheduled medical appointment with his private physician due to an inability to breathe.  He recalls that his private physician found him to have low oxygen levels which required immediate treatment.  His physician's office, which was located adjacent to Sarasota Memorial Hospital, did not have the proper equipment to treat his condition.  As such, the Veteran testified that his private physician directly transported him to Sarasota Memorial Hospital for immediate care.  He further indicated that the nearest VA Medical Center in St. Petersburg was located 45 miles away.

There are essentially two avenues for obtaining payment or reimbursement of private medical care expenses under 38 U.S.C.A. § 1725 and 38 U.S.C.A. § 1728.

For reimbursement under 38 U.S.C.A. § 1728, the Veteran's emergency treatment would need to be related to a service-connected disability, or the Veteran would need to be participating in a rehabilitation program and be medically determined to be in need of hospital care or medical services, among other requirements.  38 C.F.R. § 17.120.  The COPD condition requiring treatment on April 29, 2013 is unrelated to the Veteran's service-connected coronary artery disease, diabetes mellitus, type II, or peripheral neuropathy of the bilateral lower extremities.  The Veteran was also not participating in a rehabilitation program.  Thus, the reimbursement is not available under the provisions of 38 U.S.C.A. § 1728. 

Nevertheless, payment for, or reimbursement of, emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 as implemented at 38 C.F.R. § 17.1002.  To be eligible for reimbursement under this authority, all of the following conditions must be met: 

(a)  The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b)  The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; 

(c)  A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for Veterans was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson; 

(d)  The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized); 

(e)  At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f)  The veteran is financially liable to the provider of emergency treatment for that treatment; 

(g)  The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment; 

(h)  If the condition for which the emergency treatment was furnished was caused by an accident or work- related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and, 

(i)  The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided. 

38 C.F.R. § 17.1002. 

Here, the Veteran was provided emergency services by Sarasota Memorial Hospital, which provides emergency care to the public.  The Veteran also has received VA medical treatment under U.S.C.A. Chapter 17, and the claims file contains records of continuing treatment with the Sarasota VA Community Based Outpatient Clinic.  As discussed above, the Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728. 

The Bay Pines VAHCS has denied the Veteran's claim on the basis that he received "Non Emergent Care" at Sarasota Memorial Hospital on April 29, 2013.  The claims folder was reviewed by a physician who recited findings contained in the Sarasota Memorial Hospital emergency room records on April 29, 2013.  However, no reasoning explaining why the Veteran's condition on April 29, 2013 was non-emergent was provided.

The implementing regulation for 38 U.S.C.A. § 1725 clearly requires a review of the evidentiary record to determine whether the Veteran's assessment to seek non-VA medical treatment would be consistent with that of a prudent person in similar circumstances.  The probative value of the reviewing VA physician opinion is substantially reduced as it does not provide any reasoning, and fails to address the standard of review of this case - whether the Veteran acted as a prudent lay person who would have reasonably expected that a delay in seeking immediate medical attention would have been hazardous to life or health.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (noting that a probative medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).

Here, the Veteran initially sought treatment for worsening shortness of breath with his private physician on April 29, 2013.  Important for this claim, the Veteran's physician made the determination that he required immediate treatment for his symptoms, and the Veteran was transported by wheelchair to Sarasota Memorial Hospital by his physician's office.  Thus, the record reflects an assessment by the Veteran's physician that the Veteran required urgent care.  Notably, the Veteran had a prior history of requiring a several day hospitalization for a COPD exacerbation, and his pulse oximetry reading upon admission to Sarasota Memorial Hospital was at the end range of normal.  See, e.g., http://en.wikipedia.org/wiki/Pulse_oximetry.  

The Board further observes that the Veteran has testified that the distance from his location in Sarasota to the nearest VA Medical Center in St. Petersburg, Florida was approximately 45 miles.  Given that his private physician's office transported him by wheelchair to Sarasota Memorial Hospital, it appears that the St. Petersburg VAMC was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson.

Thus, based upon the Veteran's history of COPD exacerbations and the particular circumstances on April 29, 2013, the Board finds that the Veteran acted as a reasonably prudent person on April 29, 2013 by seeking emergency room treatment at the nearest available facility due to his exacerbation of COPD, pursuant to the instructions of his private physician, for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.

The only remaining issue to be addressed is whether the Veteran has personally borne any of the costs from the April 29, 2013 emergency room visit at Sarasota Memorial Hospital.  At his hearing in January 2015, the Veteran testified that some or all of the costs from the April 29, 2013 emergency room visit at Sarasota Memorial Hospital may have been paid by a private health insurance provider.  However, he did not appear to have a clear understanding of his insurance situation.  

Notably, the records from Sarasota Memorial Hospital only identify VA as the responsible payer party.  

In February 2010, Congress enacted the Expansion of Veteran Eligibility for Reimbursement Act, Pub.L. No. 111-137, 123 Stat. 3495 (Feb. 1, 2010), which amended section 1725 by, inter alia, added subparagraphs (c)(4)(A) and (B), which designate the Secretary as "the secondary payer" in "any case in which a third party is financially responsible for part of the Veteran's emergency treatment expenses" and provides instructions for calculating the amount that the Secretary must pay for such treatment "[i]f the Veteran has contractual or legal recourse against a third party that would only, in part, extinguish the Veteran's liability to the provider of the emergency treatment."  38 U.S.C. § 1725(c)(4)(A)-(B) (2010).  Specifically, pursuant to 38 U.S.C.A. § 1725(c)(4)(A)-(B), if the Veteran has contractual or legal recourse against a third party that would only, in part, extinguish the Veteran's liability to the provider of the emergency treatment, the amount payable by VA for such treatment shall be the amount by which the costs for the emergency treatment exceed the amount payable or paid by the third party.

Thus, pursuant to 38 U.S.C.A. § 1725(c)(4)(A)-(B), the Bay Pines VAHCS can determine whether a third party has paid any amounts on behalf of the Veteran.

In sum, the Board resolves reasonable doubt in favor of the Veteran by finding that he is entitled to payment or reimbursement for unauthorized medical services under 38 U.S.C.A. § 1725 in connection with payment or reimbursement for unauthorized medical expenses associated with private treatment on April 29, 2013 at Sarasota Memorial Hospital.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.





ORDER

The claim of entitlement to payment or reimbursement for unauthorized medical expenses associated with private treatment on April 29, 2013 at Sarasota Memorial Hospital is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


